     Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ALISHA LEWIS,                             §
                                          §
       Plaintiff,                         §
                                          §
v.                                        §
                                          §       CIVIL ACTION NO. 4:21-cv-2004
LIFE INSURANCE COMPANY                    §
OF NORTH AMERICA,                         §
                                          §
       Defendant.                         §


                          PLAINTIFF’S ORIGINAL COMPLAINT

                              PRELIMINARY STATEMENT

       Plaintiff ALISHA LEWIS, hereinafter referred to as “Plaintiff,” brings

       1.      This ERISA action against Life Insurance Company of North America, in

its capacity as Administrator of the XL America, Inc. Long Term Disability Plan,

hereinafter referred to as “Defendant”. Plaintiff brings this action to secure all disability

benefits, whether they be described as short term, long term and/or waiver of premium

claims to which Plaintiff is entitled under a disability insurance policy underwritten and

administered by Defendant.       Plaintiff is covered under the policy by virtue of her

employment with XL America, Inc.

                                              PARTIES

       2.      Plaintiff is a citizen and resident of Vancouver, Washington.

       3.      Defendant is a properly organized business entity doing business in the

State of Texas.

       4.      The disability plan at issue in the case at bar was funded and
     Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 2 of 12




administered by Defendant.

       5.     Defendant is a business entity doing business in the Southern District of

Texas. Defendant may be served with process by serving its registered agent, C T

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-4284.

                               JURISDICTION AND VENUE

       6.     This court has jurisdiction to hear this claim pursuant to 28 U.S.C. ' 1331,

in that the claim arises under the laws of the United States of America. Specifically,

Plaintiff brings this action to enforce her rights under section 502(a)(1)(B) of the

Employee Retirement Income Security Act, (ERISA), which provides "[a] civil action may

be brought . . . (1) by a participant or by a beneficiary . . . (B) to recover benefits due to

him under the terms of his plan, to enforce his rights under the terms of the plan, or to

clarify his rights to future benefits under the terms of the plan."            29 U.S.C. §

1132(a)(1)(B).

       7.     Venue in the Southern District of Texas is proper by virtue of Defendant

doing business in the Southern District of Texas.       Under the ERISA statute, venue is

proper "in the district where the plan is administered, where the breach took place, or

where a defendant resides or may be found."           29 U.S.C. § 1132(e)(2). Therefore,

venue may also be proper under the third prong of ERISA's venue provision, specifically

“where a defendant resides or may be found." (Id.) “District courts within the Fifth

Circuit have adopted the reasoning outlined by the Ninth Circuit in Varsic v. United

States District Court for the Central District of California, 607 F.2d 245 (9th Cir. 1979).

See Sanders v. State Street Bank and Trust Company, 813 F. Supp. 529, 533 (S.D.



                                              2
     Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 3 of 12




Tex. 1993). The Ninth Circuit, in Varsic, concluded that whether a defendant "resides or

may be found" in a jurisdiction, for ERISA venue purposes, is coextensive with whether

a court possesses personal jurisdiction over the defendant. Varsic, 607 F.2d at 248.”

See Frost v. ReliOn, Inc., 2007 U.S. Dist. LEXIS 17646, 5-6 (N.D. Tex. Mar. 2, 2007).

Under ERISA's nationwide service of process provision, a district court may exercise

personal jurisdiction over the defendant if it determines that the defendant has sufficient

ties to the United States. See Bellaire General Hospital v. Blue Cross Blue Shield of

Michigan, 97 F.3d 822, 825-26 (5th Cir. 1996), citing Busch v. Buchman, Buchman &

O'Brien, Law Firm, 11 F.3d 1255, 1258 (5th Cir. 1994). Here, Defendant is “found”

within the Southern District of Texas, as it does business here, and the court has

personal jurisdiction over Defendant, as it has sufficient ties to the United States.

                  CONTRACTUAL AND FIDUCIARY RELATIONSHIP

       8.     Plaintiff has been a covered beneficiary under a group disability benefits

policy issued by Defendant at all times relevant to this action. Said policy became

effective January 1, 2013.

       9.     The disability policy at issue was obtained by Plaintiff by virtue of Plaintiff’s

employment with XL America, Inc. at the time of Plaintiff’s onset of disability.

       10.    Under the terms of the policy, Defendant administered the Plan and

retained the sole authority to grant or deny benefits to applicants.

       11.    Defendant funds the Plan benefits.

       12.    Because the Defendant both funds the Plan benefits and retains the sole

authority to grant or deny benefits, Defendant has an inherent conflict of interest.



                                              3
        Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 4 of 12




         13.   Because of the conflict of interest described above, Defendant’s decision

to deny disability benefits should be reviewed by this Court under a de novo standard of

review.

         14.   Further, in order for the Plan Administrator’s decisions to be reviewed by

this Court under an “arbitrary and capricious” standard, the Plan must properly give the

Plan Administrator “discretion” to make said decisions within the plain language in the

Plan.

         15.   Defendant has a fiduciary obligation to administer the Plan fairly and to

furnish disability benefits according to the terms of the Plan.

                                ADMINISTRATIVE APPEAL

         16.   Plaintiff is a 29 year old woman previously employed by XL America, Inc.

as a “Desktop Support Analyst.”

         17.   Desktop Support Analyst is classified under the Dictionary of Occupational

Titles as Sedentary with an SVP of 7 and considered to be skilled work.

         18.   Due to Plaintiff’s disabling conditions, Plaintiff ceased actively working on

January 23, 2018, as on this date Plaintiff sustained a traumatic brain injury to the right

side of her brain as a result of being T-boned in a high-speed motor vehicle accident.

         19.   Plaintiff alleges that she became disabled on January 23, 2018.

         20.   Plaintiff filed for short term disability benefits with Defendant.

         21.   Short term disability benefits were granted.

         22.   Plaintiff filed for long term disability benefits through the Plan administered

by the Defendant.



                                               4
     Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 5 of 12




       23.    On April 16, 2020, Defendant denied long term disability benefits under

the Plan. Said letter allowed Plaintiff 180 days to appeal this decision.

       24.    At the time Defendant denied Plaintiff long term disability benefits, the

disability standard in effect pursuant to the Plan was that Plaintiff must be considered

unable to perform her “Own Occupation.”

       25.    If granted the Plan would pay monthly benefits of $2,250.00.

       26.    On October 13, 2020, Plaintiff pursued her administrative remedies set

forth in the Plan by requesting administrative review of the denial of benefits.

       27.    Plaintiff timely perfected her administrative appeal pursuant to the Plan by

sending letter requesting same to the Defendant.

       28.    Plaintiff submitted additional information including medical records to show

that she is totally disabled from the performance of both her own and any other

occupation as defined by the Plan.

       29.    Additionally, the Social Security Administration issued a fully favorable

decision on Plaintiff’s claim for disability benefits under Title II and Title XVI of the Social

Security Act, finding that Plaintiff is “disabled” during the relevant time period. Notably,

the SSA’s definition of disability is significantly more restrictive than Defendant’s as they

require the claimant to be unable to work in “any occupation in the National Economy.”

       30.    Defendant     was    provided     documentation     of   the   Social    Security

Administration’s finding that Plaintiff was found to be totally disabled under Title II and

Title XVI of the Social Security Act.

       31.    On or about April 2, 2020, Defendant’s internal consultant, Nicole



                                               5
      Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 6 of 12




Surmacy, MS, CRC, CEAS, rehabilitation specialist, performed a paper review of

Plaintiff’s claim file.

        32.     On or about April 14, 2020, Defendant’s paid consultant, David Aaron

Maroof, Ph.D., ABPP/ABCN, clinical neuropsychology, performed a paper review of

Plaintiff’s claim file.

        33.     On or about July 22, 2020, Defendant’s paid consultant, Cheryn Grant,

DO, psychiatry and neurology, performed a paper review of Plaintiff’s claim file.

        34.     On or about July 22, 2020, Defendant’s paid consultant, Justin Yang, M.D.

orthopedic surgery and sports medicine, performed a peer review of Plaintiff’s claim file.

        35.     On or about August 12, 2020, Defendant’s paid consultant, Tatyana

Gitlevich, M.D., neurology and psychiatry, and neurophysiology, performed a paper

review of Plaintiff’s claim file.

        36.     On or about August 27, 2020, Defendant’s internal consultant, Stacey

Nidositko, MS, CRC, rehabilitation specialist, performed a paper review of Plaintiff’s

claim file.

        37.     There is an indication that a “Kimberly Glenn, RN” reviewed Plaintiff’s

claim file, but Defendant failed to provide Plaintiff with said review.

        38.     There is an indication that a “Aeon Munkittrick, Pharm.D., pharmacist,

reviewed Plaintiff’s claim file, but Defendant failed to provide Plaintiff with said review.

        39.     There is an indication that a “J. Murdock, RN, BHS” reviewed Plaintiff’s

claim file, but Defendant failed to provide Plaintiff with said review.

        40.     There is an indication that a “Ryan Rodante, LPC, BHS” reviewed



                                              6
      Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 7 of 12




Plaintiff’s claim file, but Defendant failed to provide Plaintiff with said review.

        41.   There is an indication that a “Francesca Taverne, BSN, RN” reviewed

Plaintiff’s claim file, but Defendant failed to provide Plaintiff with said review.

        42.   Defendant’s consultants completed their reports without examining

Plaintiff.

        43.   On October 13, 2020, Defendant notified Plaintiff that Defendant affirmed

its original decision to deny Plaintiff’s claim for long term disability benefits.

        44.   Defendant also notified Plaintiff on October 13, 2020 that Plaintiff had

exhausted her administrative remedies.

        45.   Defendant, in its final denial, discounted the opinions of Plaintiff’s treating

physicians, among others, and the documented limitations from which Plaintiff suffers

including the effects of Plaintiff’s impairments on her ability to engage in work activities.

        46.   Plaintiff has now exhausted her administrative remedies, and her claim is

ripe for judicial review pursuant to 29 U.S.C. § 1132.

                                      MEDICAL FACTS

        47.   Plaintiff suffers from multiple medical conditions resulting in both

exertional and nonexertional impairments.

        48.   Plaintiff suffers from a traumatic brain injury; vision impairment in the right

eye; speech issues; hearing impairment; and memory loss.

        49.   Treating physicians document continued chronic pain, as well as

weakness.

        50.   Plaintiff’s multiple disorders have resulted in restrictions in activity, and



                                               7
     Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 8 of 12




have significantly curtailed her ability to engage in any form of exertional activity.

       51.     Further, Plaintiff’s physical impairments have resulted in chronic pain and

discomfort.

       52.     Plaintiff’s treating physicians document these symptoms. Plaintiff does

not assert that she suffers from said symptoms based solely on her own subjective

allegations.

       53.     Physicians have prescribed Plaintiff with multiple medications, including

narcotic pain relievers, in an effort to address her multiple symptoms.

       54.     However, Plaintiff continues to suffer from breakthrough pain, discomfort,

and limitations in functioning, as documented throughout the administrative record.

       55.     Plaintiff’s documented pain is so severe that it impairs her ability to

maintain the pace, persistence and concentration required to maintain competitive

employment on a full-time basis, meaning an 8-hour day, day after day, week after

week, month after month.

       56.     Plaintiff’s medications cause additional side effects in the form of sedation

and cognitive difficulties.

       57.     The aforementioned impairments and their symptoms preclude Plaintiff’s

performance of any work activities on a consistent basis.

       58.     As such, Plaintiff has been and remains disabled per the terms of the Plan

and has sought disability benefits pursuant to said Plan.

       59.     However, after exhausting her administrative remedies, Defendant

persists in denying Plaintiff her rightfully owed disability benefits.



                                               8
     Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 9 of 12




                       DEFENDANT’S CONFLICT OF INTEREST

       60.    At all relevant times, Defendant has been operating under an inherent and

structural conflict of interest as Defendant is liable for benefit payments due to Plaintiff

and each payment depletes Defendant’s assets.

       61.    Defendant’s determination was influenced by its conflict of interest.

       62.    Defendant has failed to take active steps to reduce potential bias and to

promote accuracy of its benefits determinations.

       63.    The long term disability Plan gave Defendant the right to have Plaintiff

submit to a physical examination at the appeal level.

       64.    A physical examination, with a full file review, provides an evaluator with

more information than a medical file review alone.

       65.    More information promotes accurate claims assessment.

                                          COUNT I:
        WRONGFUL DENIAL OF BENEFITS UNDER ERISA, 29 U.S.C. § 1132

       66.    Plaintiff incorporates those allegations contained in paragraphs 1 through

65 as though set forth at length herein

       67.    Defendant has wrongfully denied disability benefits to Plaintiff in violation

of Plan provisions and ERISA for the following reasons:

              a.     Plaintiff is totally disabled, in that she cannot perform the material

              duties of her own occupation, and she cannot perform the material duties

              of any other occupation which her medical condition, education, training,

              or experience would reasonably allow;

              b.     Defendant failed to afford proper weight to the evidence in the

                                             9
    Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 10 of 12




              administrative record showing that Plaintiff is totally disabled;

              c.     Defendant’s interpretation of the definition of disability contained in

              the policy is contrary to the plain language of the policy, as it is

              unreasonable, arbitrary, and capricious; and

              d.     Defendant has violated its contractual obligation to furnish disability

              benefits to Plaintiff.

                               COUNT II: ATTORNEY FEES AND COSTS

       68.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 67

above.

       69.    By reason of the Defendant’s failure to pay Plaintiff benefits as due under

the terms of the Plan, Plaintiff has been forced to retain attorneys to recover such

benefits, for which Plaintiff has and will continue to incur attorney’s fees. Plaintiff is

entitled to recover reasonable attorney’s fees and costs of this action, pursuant to

Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1).

             WHEREFORE, Plaintiff demands judgment for the following:

       A.     Grant Plaintiff declaratory relief, finding that she is entitled to all past due

short term and long term disability benefits yet unpaid;

       B.     Order Defendant to pay past short term and long term disability benefits

retroactive to April 23, 2020 to the present in the monthly amount specified in the Plan

and subject to such offsets as are permitted in the Plan, plus pre-judgment interest;

       C.     Order Defendant to remand claim for future administrative review and

continue to make future long term disability benefits in the monthly amount specified in



                                             10
    Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 11 of 12




the Plan and subject to such offsets as are permitted in the Plan until such time as

Defendant makes an adverse determination of long-term disability consistent with

ERISA and Plaintiff’s entitlements under the Plan;

      D.     Order Defendant to pay for the costs of this action and Plaintiff’s attorney’s

fees, pursuant to Section 502(g) of ERISA, 29 U.S.C. § 1132(g); and

      E.     For such other relief as may be deemed just and proper by the Court.


Dated: Houston, Texas
       June 18, 2021


                                         Respectfully submitted,

                                         MARC WHITEHEAD & ASSOCIATES,
                                         ATTORNEYS AT LAW L.L.P.


                                         By:    __/s/ Britney McDonald_____
                                                Britney Anne Heath McDonald
                                                       Tex. Bar. No. 24083158
                                                       Fed. I.D. No. 2621983
                                                       britney@marcwhitehead.com
                                                Marc S. Whitehead
                                                       Tex. Bar No. 00785238
                                                       Fed. I.D. No. 15465
                                                       marc@marcwhitehead.com
                                                J. Anthony Vessel
                                                       Tex. Bar. No. 24084019
                                                       Fed. I.D. No. 1692384
                                                       anthony@marcwhitehead.com

                                                Madison Tate Donaldson
                                                       Tex. Bar No. 24105812
                                                       Fed. I.D. No. 3151467
                                                       madison@marcwhitehead.com
                                                Selina Valdez
                                                       Tex. Bar No. 24121872
                                                       Fed. I.D. No. 3633062
                                                       selina@marcwhitehead.com

                                           11
Case 4:21-cv-02004 Document 1 Filed on 06/18/21 in TXSD Page 12 of 12




                                      403 Heights Boulevard
                                      Houston, Texas 77007
                                      Telephone: 713-228-8888
                                      Facsimile: 713-225-0940
                                      ATTORNEY-IN-CHARGE
                                      FOR PLAINTIFF,
                                      ALISHA LEWIS




                                 12
